                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    KENNETH YAUGER,                              :       Case No. 1:18-cv-736
        Plaintiff,                               :
                                                 :       Judge Timothy S. Black
    vs.                                          :
                                                 :       Magistrate Judge Karen L. Litkovitz
    STATE OF OHIO, et al.,                       :
        Defendants.                              :


                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) and
                  TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on October 30, 2018, submitted a

Report and Recommendation (Doc. 4). Plaintiff filed two objections (“Objections”).

(Docs. 6, 7).1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does


1
  The Objections are not well-taken. Plaintiff argues that the Magistrate Judge erred in
recommending dismissal of this action because she does not have personal knowledge of the
facts in this case (Doc. 6 at 3), but the Magistrate Judge properly conducted a review of the facts
as alleged in the Complaint. Plaintiff argues that sovereign immunity does not shield states from
lawsuits premised on constitutional violations (Doc. 6 at 3-4), but the Magistrate Judge properly
found that the states of Ohio and Kentucky are immune from some of Plaintiff’s claims (i.e., the
state law claims), and that the Complaint does not set forth sufficient facts from which the Court
may reasonably infer a constitutional violation on the balance of claims. Plaintiffs’ Objections
are OVERRULED.
determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

        1.    The Magistrate Judge’s October 30, 2018, Report and Recommendation
              (Doc. 4) is ADOPTED;

        2.    Plaintiff’s Objections (Docs. 6, 7) are OVERRULED;

        3.    Plaintiff’s Complaint is DISMISSED with prejudice;

        4.    In light of this Decision and Entry, Plaintiff’s motion for assistance of
              counsel (Doc. 9), motion for acceptance of offer (Doc. 10), motion for
              declaratory judgment (Doc. 13), and declaratory judgment and relief (Doc.
              14) are DENIED as moot;

        5.    Pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this Order would not be
              taken in good faith, and Plaintiff is denied leave to appeal in forma
              pauperis. Plaintiff may apply to proceed in forma pauperis in the Court of
              Appeals; and

        6.    The Clerk shall enter judgment accordingly, whereupon this action is
              TERMINATED in this Court.

        IT IS SO ORDERED.

Date:        12/11/18
                                                   Timothy S. Black
                                                   United States District Judge




                                            2
